ORDER

JOHN M. WALKER, JR., Circuit Judge.
By order dated March 7, 2006, this court stayed further briefing on the issue of remedy pending the decision by the Supreme Court in Gonzales v. Carhart. On April 18, 2007, the Supreme Court rendered its decision in Carhart, — U.S. —, 127 S.Ct. 1610, 167 L.Ed.2d 480 (2007). Following our usual practice of allowing the parties to present their views following a relevant Supreme Court decision, see, e.g., Muhammad v. City of N.Y. Dep’t of Corr., 126 F.3d 119, 122 (2d Cir.1997); United States v. Vasquez, 85 F.3d 59, 60 (2d Cir.1996), we offer the parties the opportunity to comment on the effect of Carhart on this appeal.
Accordingly, it is hereby ORDERED that the parties shall file, within 14 days, letter briefs, not to exceed ten double-spaced pages, setting forth their views on the appropriate disposition of the appeal. The judgment of the district court is STAYED forthwith.